DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 1, 3, and 12: “to attempt to match an incoming order from a participant for at least one.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Indefinite Phrase 
The meaning of the claim limitations that include the phrase “characterized by a state stored in an order book database stored in a memory coupled with the hardware match engine” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how a hardware match engine can be “characterized by a state stored in an order book database”.  No guidance is provided regarding this particular characterization.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  For the purpose of compact prosecution, the examiner is assuming that the characterization is a specific date in time.
Similarly, the meaning of the claim limitations that include the phrase “unsatisfied order causes a change in the state of the hardware match engine” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how unsatisfied orders can cause “a change in the state of the hardware match engine”.  No guidance is provided regarding this particular characterization.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  For the purpose of compact prosecution, the examiner is assuming that the change is that the match engine calculates some factors differently, e.g., the weighted average of the portfolio could be different if the order were not fulfilled.  
Claims 2, 4-11, and 13-20 are rejected by virtue of dependency on a rejected based claim. 

Claims 2, 4, and 13 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Indefinite Phrase 
The meaning of the claim limitations that include the phrase “automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to the computation of a possible but not real order can “result in the derived risk of loss not exceeding the threshold”.  No guidance is provided regarding this particular characterization.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  For the purpose of compact prosecution, the examiner is assuming that no synthetic solicitation would be made if the loss threshold could be exceeded.

Claims 11 and 20 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Indefinite Phrase 
The meaning of the claim limitations that include the phrase “incoming order is determined to be invalid, cause the incoming order to be only partially satisfied thereby reducing the derived risk of loss” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how trading asset would reduce the risk of loss (in excess of the threshold) if trade has been determined to create a specific risk of loss.  No guidance is provided regarding this particular characterization.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  For the purpose of compact prosecution, the examiner is assuming that the validity is based on the user’s predetermined criteria.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system and method, which are/is one of the statutory categories of invention.  (Step 1: YES)).
The Examiner has identified independent method claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 3.  Claim 12 recites the limitations of deciding whether to execute a trade by calculating if the risk of loss is too much.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving order, deriving a potential risk of loss value for the order, determined whether the order risk of loss is above a threshold, don’t trade if it is above the risk of loss threshold – specifically, the claim recites “operative to attempt to match an incoming order from a participant for at least one transaction for an associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto stored in the order book…  to at least partially satisfy one or both of the incoming order or the at least one other previously received order, wherein a successful match of an incoming order with at least one other previously received but unsatisfied order… stored in the order book… receive the incoming order and, based on a combination of the incoming order and one or more previously received but unsatisfied orders stored in the order book… derive a risk of loss value unique to the incoming order computed as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order stored in the associated order book database which, if completed, would alter the state thereof and, based thereon, determine whether the incoming order is valid or invalid based on a comparison of the derived particular risk of loss to a threshold, the incoming order determined to be invalid when the derived particular risk of loss exceeds the threshold, and when determined to be invalid, prevent the incoming order from being forwarded… thereby preventing a change in the state of the order book… caused by an incoming order determined to be invalid…”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “hardware match engine”, “database”, and “processor”, in claim 12; 
the additional technical element of “first logic component”, in claim 1; and 
the additional technical element of “a transaction validator”, in claim 3, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 3 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a hardware match engine, first logic component, and a transaction validator; a storage unit such as database,.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 3, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 3, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 3, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-12, 16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt (20070118460) in view of Barker (“Implementation method for trade between customer and market maker, involves matching orders placed in order book against customer's residual order, and matching market maker's residual order to customer's residual order” Thomson Reuters Derwent: 2007-149380. 2007).
Regarding claim 1, Bauerschmidt discloses  
a system comprising: a hardware match engine, characterized by a state stored in an order book database stored in a memory coupled with the hardware match engine, operative to attempt to match an incoming order from a participant for at least one transaction for an associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto stored in the order book database
(Examiner notes the claim interpretation and the 112(b) rejections.  See Claim Interpretation and Claim Rejections - 35 USC §112(b) above.  Given the rejections, the relevant prior art are, ¶ 32 The disclosed systems and methods relate to allowing trading […]  contracts on a centralized matching and clearing mechanism […] The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk […] In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies). 
(¶ 242 In embodiments where the DRFQ server 118 may automatically accept actionable quotes, such acceptance may be based on whether the actionable quote is the first received of multiple actionable quotes received. Where the first actionable quote does not completely satisfy the DRFQ, the server 118 may allow partials fills, accepting actionable quotes in the order they are received until the entire DRFQ is satisfied. Again, mechanisms may be in place to ensure that an actionable quote sent prior to, but received after, another quote, is accepted first. Alternatively, the DRFQ server 118 may accumulate a number of actionable quotes over a window of time, such as the TTL of the request, or the shortest or longest TTL of a received actionable quote. Upon closing of this window of opportunity, the server 118 may then evaluate and accept the one or more actionable quotes which best meet the parameters of the DRFQ. In this embodiment, the DRFQ may further specify criteria for acceptance with the server 118 determining the degree to which the criteria are satisfied by the received actionable quotes. These criteria may include request lifetime, quantity, maximum price, minimum price, buy order, sell order, or combinations thereof. Where more than one actionable quote meets the criteria, the server 118 may allocate acceptance among one or more of those quotes. The server 118 may further notify each market participant as to whether their quote was accepted or not).

 to at least partially satisfy one or both of the incoming order or the at least one other previously received order, wherein a successful match of an incoming order with at least one other [previously received but unsatisfied order] causes a change in the state of the hardware match engine stored in the order book database; and 
(Examiner notes the 112(b) rejections.  See Claim Rejections - 35 USC §112(b) above.  Given the rejections, the relevant prior art are, ¶ 32 The disclosed systems and methods relate to allowing trading […]  contracts on a centralized matching and clearing mechanism […] The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk […] In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies). 

a first logic component coupled between the participant and the hardware match engine such that all incoming orders from the participant to the hardware match engine flow therethrough, 
the first logic component operative to receive the incoming order and, based on a combination of the incoming order and one or more previously received but unsatisfied orders stored in the order book database
(¶ 185 In particular, in one embodiment, a method of trading financial instruments among a plurality of entities […] The method utilizes an intermediary, i.e. a central counterparty […] The method includes recording […]  a first plurality of positions […] maintaining the first account by the intermediary 108 (block 704) and receiving from the first entity 104, 106, by the intermediary 108, a request to transact in a particular foreign exchange instrument […] matching the request to transact with a counter request received from a second entity and guaranteeing, by the intermediary, that neither the first nor second entity will default on their request).

derive a risk of loss value unique to the incoming order computed as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order stored in the associated order book database which, if completed, would alter the state thereof and, based thereon, 
(¶ 274 In one embodiment, the system quantifies risk into defined/measurable units, each unit representative of a defined "amount" of risk, measured in dollars or some other metric. Each market participants is then allocated a certain amount of risk units, either statically and/or dynamically, to be used over a particular period which may be temporally defined, transactionally defined, or combinations thereof. For example, the system may include a centralized risk allocation system such as a risk bank which maintains risk accounts for each market participant, each risk account maintaining a risk balance reflecting the amount of risk units available, used, consumed or otherwise unavailable, or a combination thereof. The initial allocation of risk units may be based on multiple factors including credit rating, historical performance, margin account levels, government or other regulation, self or exchange imposed limitations/policies or other factors or combinations thereof. As a market participant issues actionable quotes, the system allocates/checks-out an amount of risk units to the market participant, in relation to the pending quote, based on the risk thereof. The amount/block of risk units allocated may be fixed or may vary depending on parameters of the transaction, government or other regulation, policies of the Exchange or market participant, characteristics of the market participant or other factors or combinations thereof. If the pending transaction is terminated, either cancelled or completed, the allocated risk units may be returned/checked-in to the risk account and thereby be available for future transactions. Alternatively, once consumed, a unit of risk may not be re-used, either permanently, for a period of time or other metric, thereby acting as a limit control. If the risk account is depleted, actions may be taken such as alerting the Exchange and/or the market participant, preventing the market participant from issuing more actionable quotes, or combinations thereof. In one embodiment, the market participant may be able to receive or purchase an additional allocation of risk units. For example, when warranted, they may earn or are awarded more risk units, such as if their credit rating improves or they post an additional bond or collateral. Further, the risk account may reset, either based on a time limit, a transactional limit or a combination thereof, restoring the risk balance. This may be used in systems where the market maker is only protected from over-extending themselves over a defined time window, number of transactions or combination thereof).
(¶ 280 The transaction processor 1108 monitors transactions by the market participants undertaken with the Exchange 108 and reduces or deducts from the stored allocated amount of risk, an amount based on a transaction proposed by the market participant. In one embodiment, the proposed transactions are reviewed and used as the basis for risk account adjustments. Alternatively, completed pending transactions, e.g. the proposed transaction has been accepted but not yet matched, may be reviewed. The transaction processor 1108 then stores the reduced allocated amount of risk in the account in place of the stored allocated amount of risk, effectively reducing the amount of risk allocated in the account for future transactions as will be described. In one embodiment, the amount of risk deducted from the account is fixed, i.e. each transaction causes the same amount of risk to be deducted. Alternatively, the amount of risk that is deducted may be based on the proposed transaction, e.g. based on a risk assessment of the proposed transactions, such as an assessment of the credit worthiness or transaction history of the transacting parties and/or the volatility of the particular market, or other factors or combinations thereof).

determine whether the incoming order is valid or invalid based on a comparison of the derived particular risk of loss to a threshold, the incoming order determined to be invalid when the derived particular risk of loss exceeds the threshold, and when determined to be invalid, prevent the incoming order from being forwarded to the hardware match engine, thereby preventing a change in the state of the order book database caused by the incoming order, wherein 151reversion of the state of the associated hardware match engine, caused by an incoming order determined to be invalid, to a prior state is avoided
(¶ 283 In response to the depletion of the risk account of the market participant 104/106, or when the amount of risk in the account falls below a defined threshold, as determined by the monitor processor 1112, the transaction handling processor is operative to take an action in accordance with the determination. Exemplary actions include alerting the market participant when the stored allocated amount of risk has been depleted, blocking the proposed transaction when the stored allocated amount of risk has been depleted, or combinations thereof).

Bauerschmidt does not disclose 
[previously received but unsatisfied order].
Barker teaches 
[previously received but unsatisfied order] 
(Page 5, ¶ 1 NOVELTY - The method involves matching orders placed in an order book against either a customer's order or a market maker's order and matching a percentage of common remaining quantity between a customer and a market maker. The new orders placed in an order book are matched against the customer's residual order entered into the order book. The market maker's residual order is matched to the customer's residual order).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
[previously received but unsatisfied order] based on the teaching of Barker.  
The motivation being to provide a more robust and efficient trade matching system. See Page 5, ¶ 4 – “For implementing trade in a trade matching system between a customer and a market maker. For implementation of a request for cross functionality into the trading environment.  ADVANTAGE - Provides a more robust and efficient trade matching system.”

Claims 3 & 6 are rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 8, Bauerschmidt discloses  
the transaction validator is operative to compare the derived risk of loss to another threshold, wherein an 153administrator is notified when the derived risk of loss exceeds the other threshold  
 (¶ 283 In response to the depletion of the risk account of the market participant 104/106, or when the amount of risk in the account falls below a defined threshold, as determined by the monitor processor 1112, the transaction handling processor is operative to take an action in accordance with the determination. Exemplary actions include alerting the market participant when the stored allocated amount of risk has been depleted, blocking the proposed transaction when the stored allocated amount of risk has been depleted, or combinations thereof).

Claims 9 and 10 are rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 11, Bauerschmidt discloses  
the transaction validator is further operative, when the incoming order is determined to be invalid, cause the incoming order to be only partially satisfied thereby reducing the derived risk of loss.  
(Examiner notes the 112(b) rejections.  See Claim Rejections - 35 USC §112(b) above.  Since it does not` expand or narrow the referenced claim 1, it is therefore rejected using the same analysis disclosed above in claim 1).

Claim 12 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 12.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 10.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 11.


Claims 2, 4 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt in view of Barker, as applied to claim 1, 3, 6, 8-12, 16, and 18-20 above, further in view of and Shetty (20060106707).
Regarding claim 2, Bauerschmidt does not disclose 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order.
Shetty teaches 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order 
(Examiner notes the 112(b) rejections.  See Claim Rejections - 35 USC §112(b) above.  Given the rejections, the relevant prior art are, ([0072] Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders).
 (¶ 89 The CFD exchange matches incoming CFD orders against orders received from customers and the synthesizing unit that are in the book memory. The book memory can allow customer orders to have time priority, but not price priority, over synthesizing unit orders if desired. The order processing stage initiates the bid and offer matching process stage which contain steps that ensures that the synthesizing unit always maintains a matched order and trade position between its CFD and equity orders and its CFD and equity trades).
(Claim 1 A system for trading derivative financial instruments, each of which corresponds to an underlying financial instrument from which it is derived, the underlying instrument being traded on an underlying exchange, the system comprising: a derivative exchange for receiving orders for the derivative instruments; and a synthesizing unit for automatically placing corresponding orders for the underlying instruments on the underlying exchange).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order based on the teaching of Shetty.  
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72 – “Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders”.
Claim 4 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 2.


Claims 5, 7, 14-15 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt in view of Barker, as applied to claim 1, 3, 6, 8-12, 16, and 18-20 above, further in view of and Olsen (20020123951).
Regarding claim 5, Bauerschmidt does not disclose 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level.
Olsen teaches 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level
(¶[0011] Portfolio and Assets We define a portfolio as a specification of the number of units of an asset held from a universe of assets A. Each asset represents a single item that may be traded independently from other assets within the scope of institutional constraints. Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio (the exact specification of the number of units of each asset in the universe of assets) that maximizes returns for a prescribed risk level. The risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level. Both the risk level and the profit associated with the optimized portfolio are determined on the basis of a knowledge base that includes: [0012] 1. the underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution--in which case we call them dynamic scenarios).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level based on the teaching of Olsen.  
The motivation being to provide user with the ability to optimize investment risk and return by quantifying the risk over time as measured by the likelihood of the calculation being true.   See paragraph 11-14 – “Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio… risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level… underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution.”

Regarding claim 7, Bauerschmidt also does not disclose 
the derived risk of loss may be independent of the magnitude of a quantity or price of the incoming order.
Olsen teaches 
the derived risk of loss may be independent of the magnitude of a quantity or price of the incoming order (¶[0011] Portfolio and Assets We define a portfolio as a specification of the number of units of an asset held from a universe of assets A. Each asset represents a single item that may be traded independently from other assets within the scope of institutional constraints. Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio (the exact specification of the number of units of each asset in the universe of assets) that maximizes returns for a prescribed risk level. The risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level. Both the risk level and the profit associated with the optimized portfolio are determined on the basis of a knowledge base that includes: [0012] 1. the underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution--in which case we call them dynamic scenarios).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level based on the teaching of Olsen.  
The motivation being to provide user with the ability to optimize investment risk and return by quantifying the risk over time as measured by the likelihood of the calculation being true.   See paragraph 11-14 – “Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio… risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level… underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution.”


Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Pinkava (20060224494) teaches trading and settling enhancements to the standard electronic futures exchange market model.
Holmes (20080010183) teaches electronic trading system.
 Biase (20090012892) teaches financial product futures and system and method for trading such futures. 
Shalen (20100153254) teaches system and method for creating and trading a digital derivative investment instrument.
O'Callahan (8027904) teaches method and system for creating and trading corporate debt security derivative investment instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698